NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


MARCEL HOLLOMAN, DOC #T52639,            )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-3429
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Thomas Barber,
Judge.

Marcel Holloman, DOC #T52639,
pro se.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.